' NOTE: This order is nonprecedential.
United States Court of AppeaIs for the Federa| Circuit
2009-3214
GENE M. AUSTON,
Petitioner,
V.
oEi=>ARmENr oF vETERANs Ai=i=AiRs,
Respondent.
Petition for review of the Merit Systems Protection Board in
CH-1221-09-0041-W-1.
ON MOTlON
Before GAJARSA, Circuit Judge.
0 R D E R
Gene M. Auston moves without opposition for a 90-day extension of time, until
December 10, 2009, to tile his infonna| brief.
Upon consideration thereof,
|T |S ORDERED THAT:
The motion is granted.
FOR THE COURT
SEP 1 8 2009 lsi Jan Horba|y
Date jan HorbaIy
Cl€fK
§
§s
*.n'C
533
§%-
3+="’-5
§§
§§
3
23
cox Gene M. Auston
RogerA. Hipp, Esq.
319 SEP 1 8 2009
JAN HORBALY
CLERK